PERRY, Judge
(concurring in the result):
As to the first issue, I agree with Judge Cook’s opinion concluding that there is some competent evidence in the record from which the factfinder could find the existence, beyond a reasonable doubt, of every element of the offense in question. As to the second issue, I do not believe that a serviceperson may ignore every order on the ground that to comply might be self-incriminating. United States v. Ruiz, 23 U.S.C.M.A. 181, 48 C.M.R. 797 (1974), is not determinative of the question here, one way or the other, for the order there involved was not one requiring the accused to perform what otherwise simply was his routine military duty. The appellant is a soldier in the United States Army and, as such, may be expected at the least to perform his normal functions. An armed force cannot run on less.